                                         Case 3:20-cv-00734-WHA Document 218 Filed 01/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY'S BAGS, LLC,                                  Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. Nos. 216, 217
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In its discovery order at ECF No. 131, the Court took the unusual step of specifying the

                                  14   exact procedure the parties should follow to get joint discovery letter briefs on file. The Court

                                  15   explained that “[t]he Court is adopting this procedure because the parties have not been able to get

                                  16   joint discovery letter briefs on file by cooperating with each other in the usual fashion.” ECF No.

                                  17   131 at 2. Despite this order, the Court continues to receive only Mercari’s half of each discovery

                                  18   letter brief, with Gaby’s Bags’ half missing, as in the recently filed letter briefs at ECF Nos. 216

                                  19   and 217. The Court is unsure who is at fault. Accordingly, the Court orders Gaby’s Bags and
                                       Mercari each to show cause why it should not be sanctioned, including for monetary sanctions, for
                                  20
                                       violating the Court’s order at ECF No. 131. Each party’s response to the OSC is due by noon on
                                  21
                                       January 25, 2021. It shall not exceed five pages (excluding any declarations and exhibits, such as
                                  22
                                       meet and confer correspondence). In the meantime, the Court orders Gaby’s Bags to file its letter
                                  23
                                       briefs responsive to ECF Nos. 216 and 217 by noon on January 21, 2021.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: January 19, 2021
                                  26

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
